                                                      Law Office of Jennifer R. Louis-Jeune

                                                      52 Duane Street, Floor 7
Jennifer R. Louis-Jeune                               New York, New York 10007
Kestine Thiele                                        T: 212. 203. 9058
                                                      F: 914. 219. 0958
                                                      JENNIFER@JLJLAW.COM
                                                      KESTINE@JLJLAW.COM

                                                      June 21, 2021


To be filed ex parte and Under Seal
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York


        Re:     United States v. Jose Martinez, 20 MJ. 13234 (UA),
                Request for Expert Services


Dear Judge:

        I represent Mr. Jose Martinez in the above-referenced matter, having been appointed as
substitute counsel, pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. §
3006A. In a two-count complaint dated December 11, 2020, Mr. Martinez was charged with
receipt and distribution of child pornography and possession of child pornography.

       The purpose of this application is to respectfully request that the Court permit the
appointment of associate counsel, Ms. Kestine Thiele, to aid in preparing the defense case.
Given the nature and seriousness of this case, Ms. Thiele’s assistance in this matter is critical
and important.

        Ms. Thiele is a 2021 graduate of the Fordham University School of Law. She was sworn
into the New York Bar on June 14, 2021. I supervised her in my capacity as Clinical Professor
in the Federal Litigation Clinic at Fordham Law for a total of one year. During the spring
semester of 2020, she worked as a part-time clinic student, assisting in the representation of
three federal criminal clients. Ms. Thiele then worked full-time during the spring semester of
this year as a New York State Pro Bono Scholar in the Federal Litigation Clinic, doing various
work assignments on around six federal criminal cases. Most notably, in September 2020, Ms.
Thiele was appointed as a paralegal in a sex trafficking conspiracy case that two other CJA
attorneys and I recently took to trial in this district. Up to this point, she has completed almost
600 hours of work on that case. Ms. Thiele is now working full-time as an associate at my law
office.
                I request the assistance of Ms. Thiele at the current associate CJA rate of $110 per hour.
       I also request authorization for interim billing.

                Thank you for your consideration of this request.


                                                                                  Respectfully submitted,

                                                                                             /s/

                                                                                  Jennifer R. Louis-Jeune

The application for appointment of associate counsel in this matter is DENIED
WITHOUT PREJUDICE. The Court has no concerns with Ms. Thiele's credentials or
qualifications. But it is not clear why this case requires the efforts of two lawyers to
represent Mr. Martinez. The nature of the charges alone is not enough to warrant the
assistance of a second attorney. If, however, there are specific details that can be provided
about the volume of discovery to review, the complexity of anticipated motion practice, or
other particular circumstances, the Court will consider a renewed application.

Dated: July 2, 2021




                                                                           2

             Law Office of Jennifer R. Louis-Jeune | 52 Duane Street, Floor 7 | New York, New York 10007 | T: 212.203.9058 | F: 914.219.0958
